DETAILED ACTION
This action is in response to the submission filed on 4/10/2020.  Claims 1-30 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23, 26-29 and 32 of copending Application No. 17/602553  (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Current Application
US Application 17/602553
1. A computer-implemented method, comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample, wherein the filtering includes (i) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids and (ii) enriching the target nucleic acids in the filtered subset;

determining, by the computing system, a methylation profile for the filtered subset of nucleic acids from the biological sample; 

processing, by the computing system, the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition; 

and outputting, by the computing system, an indication of the likelihood that the person has the specified medical condition.
1. A computer-implemented method, comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample, wherein the filtering includes (1) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids and (ii) enriching the target nucleic acids in the filtered subset; 

determining, by the computing system, a methylation profile for the filtered subset of nucleic acids from the biological sample; 

processing, by the computing system, the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition; 

and outputting, by the computing system, an indication of the likelihood that the person has the specified medical condition.

2. The computer-implemented method of claim 1, further comprising identifying a pre-defined set of genomic regions; 

wherein selecting target nucleic acids from the initial set of nucleic acids comprises comparing nucleic acid sequences from the initial set of nucleic acids to sequences from the pre-defined set of genomic regions; and 

wherein enriching the target nucleic acids in the filtered subset comprises discarding nucleic acid sequences from the initial sequence data that are not among the sequences from the pre-defined set of genomic regions, while retaining nucleic acid sequences from the initial sequence data that are among the sequences from the pre-defined set of genomic regions.
2. The computer-implemented method of claim 1, further comprising identifying a pre-defined set of genomic regions; 

wherein selecting target nucleic acids from the initial set of nucleic acids comprises comparing nucleic acid sequences from the initial set of nucleic acids to sequences from the pre- defined set of genomic regions; and

 wherein enriching the target nucleic acids in the filtered subset comprises discarding nucleic acid sequences from the initial sequence data that are not among the sequences from the pre-defined set of genomic regions, while retaining nucleic acid sequences from the initial sequence data that are among the sequences from the pre-defined set of genomic regions.

3. The computer-implemented method of claim 2, wherein at least a first subset of the pre-defined set of genomic regions are defined based on the regions in the first subset exhibiting a minimum level of stability with respect to at least one of the methylation characteristic or the copy number characteristic in a population of individuals.
3. The computer-implemented method of claim 2, wherein at least a first subset of the pre-defined set of genomic regions are defined based on the regions in the first subset exhibiting a minimum level of stability with respect to at least one of the methylation characteristic or the copy number characteristic in a population of individuals.

4. The computer-implemented method of claim 3, wherein at least a second subset of the pre-defined set of genomic regions are defined based on the regions in the second subset exhibiting at least a minimum difference with respect to the methylation characteristic or the copy number characteristic between individuals who have the specified medical condition and individuals who do not have the specified medical condition.
4. The computer-implemented method of claim 3, wherein at least a second subset of the pre-defined set of genomic regions are defined based on the regions in the second subset exhibiting at least a minimum difference with respect to the methylation characteristic or the copy number characteristic between individuals who have the specified medical condition and individuals who do not have the specified medical condition.

5. The computer-implemented method of claim 1, wherein the biological sample comprises plasma, and the initial set of nucleic acids comprises cell-free DNA in the plasma.
5. The computer-implemented method of claim 1, wherein the biological sample comprises plasma, and the initial set of nucleic acids comprises cell-free DNA in the plasma.
6. The computer-implemented method of claim 1, further comprising: 

identifying a set of restricted reference component methylomes in the initial set or filtered subset of nucleic acids; 

identifying a set of reference component methylomes; 

determining a proportion of the reference component methylomes at a reference set of CpG sites in the initial set or filtered subset of nucleic acids; 

generating predictions of methylation levels at a target set of CpG sites in the initial set or filtered subset of nucleic acids; 

comparing the predictions of methylation levels at the target set of CpG sites to observed methylation levels; and 

determining whether the person likely has or does not have the specified medical condition based on the comparison.
6. The computer-implemented method of claim 1, further comprising: 
identifying a set of restricted reference component methylomes in the initial set or filtered subset of nucleic acids;

identifying a set of reference component methylomes; 

determining a proportion of the reference component methylomes at a reference set of CpG sites in the initial set or filtered subset of nucleic acids; 

generating predictions of methylation levels at a target set of CpG sites in the initial set or filtered subset of nucleic acids; 

comparing the predictions of methylation levels at the target set of CpG sites to observed methylation levels; and 

determining whether the person likely has or does not have the specified medical condition based on the comparison.

7. The computer-implemented method of claim 1, wherein the biological sample comprises a stool sample or cerebrospinal fluid.
7.  The computer-implemented method of claim 1, wherein the biological sample comprises a stool sample or cerebrospinal fluid.

8. The computer-implemented method of claim 1, further comprising: 

determining, by the computing system, a copy number profile for the filtered subset of nucleic acids from the biological sample; and

processing, by the computing system, the copy number profile along with the methylation profile for the filtered subset of nucleic acids to determine the likelihood that the person has the specified medical condition.
The computer-implemented method of claim 1, further comprising:

determining, by the computing system, a copy number profile for the filtered subset of nucleic acids from the biological sample; and 

processing, by the computing system, the copy number profile along with the methylation profile for the filtered subset of nucleic acids to determine the likelihood that the person has the specified medical condition.

9. The computer-implemented method of claim 1, wherein the initial set of nucleic acids were treated to facilitate detection of methylated sites before sequencing.
9. The computer-implemented method of claim 1, wherein the initial set of nucleic acids were treated to facilitate detection of methylated sites before sequencing.

10. The computer-implemented method of claim 1, wherein the specified medical condition is ovarian cancer, endometriosis, necrotizing enterocolitis, fetal aneuploidy, preeclampsia, or a brain condition.
10. The computer-implemented method of claim 1, wherein the specified medical condition is ovarian cancer, endometriosis, necrotizing enterocolitis, fetal aneuploidy, preeclampsia, or a brain condition.

11. The computer-implemented method of claim 1, wherein the methylation profile for the filtered subset of nucleic acids indicates, for each of a plurality of genomic loci, a methylation level of the locus.
11.  The computer-implemented method of claim 1, wherein the methylation profile for the filtered subset of nucleic acids indicates, for each of a plurality of genomic loci, a methylation level of the locus.

12. The computer-implemented method of claim 1, wherein the genomic loci is a CpG site, CpG island, differentially methylated region (DMR), promoter region, enhancer region, or CpG island shore.
12. The computer-implemented method of claim 1, wherein the genomic loci is a CpG site, CpG island, differentially methylated region (DMR), promoter region, enhancer region, or CpG island shore.

13. The computer-implemented method of claim 1, wherein determining the likelihood that the person has the specified medical condition comprises determining a probability that the person has the specified medical condition.
13. The computer-implemented method of claim 1, wherein determining the likelihood that the person has the specified medical condition comprises determining a probability that the person has the specified medical condition.

14. The computer-implemented method of claim 1, wherein determining the likelihood that the person has the specified medical condition comprises generating a binary indication that the person either likely has the specified medical condition or likely does not have the specified medical condition.
14. The computer-implemented method of claim 1, wherein determining the likelihood that the person has the specified medical condition comprises generating a binary indication that the person either likely has the specified medical condition or likely does not have the specified medical condition.

15. The computer-implemented method of claim 1, wherein processing the methylation profile comprises providing data representing the methylation profile as input to a machine-learning model, and obtaining the likelihood, or a value from which the likelihood is derived, as an output of the machine-learning model.
15. The computer-implemented method of claim 1, wherein processing the methylation profile comprises providing data representing the methylation profile as input to a machine-learning model, and obtaining the likelihood, or a value from which the likelihood is derived, as an output of the machine-learning model.

16. The computer-implemented method of claim 15, wherein the machine-learning model comprises at least one of a classifier, an artificial neural network, a support vector machine, a decision tree, or a regression model.
16. The computer-implemented method of claim 15, wherein the machine-learning model comprises at least one of a classifier, an artificial neural network, a support vector machine, a decision tree, or a regression model.

17. The computer-implemented method of claim 15, wherein the machine-learning model defines reference or predicted methylation profiles against which the methylation profile for the filtered subset are compared to determine the likelihood that the person has the specified medical condition.
17.  The computer-implemented method of claim 15, wherein the machine-learning model defines reference or predicted methylation profiles against which the methylation profile for the filtered subset are compared to determine the likelihood that the person has the specified medical condition.

18. The computer-implemented method of claim 1, wherein the determined likelihood that the person has the specified medical condition is used by a medical provider to assess whether to perform additional diagnostic testing on the person.
18. The computer-implemented method of claim 1, wherein the determined likelihood that the person has the specified medical condition is used by a medical provider to assess whether to perform additional diagnostic testing on the person.

19. The computer-implemented method of claim 1, wherein the determined likelihood that the person has the specified medical condition is used by a medical provider to at least one of diagnose the person or treat the person for the specified medical condition.
19.  The computer-implemented method of claim 1, wherein the determined likelihood that the person has the specified medical condition is used by a medical provider to at least one of diagnose the person or treat the person for the specified medical condition.

20. The computer-implemented method of claim 1, wherein outputting the indication of the likelihood that the person has the specified medical condition comprises at least one of presenting the indication on an electronic display, audibly playing the indication through a speaker, storing the indication in a memory of a computing system for subsequent retrieval, or transmitting the indication in an electronic message to one or more users.
20. The computer-implemented method of claim 1, wherein outputting the indication of the likelihood that the person has the specified medical condition comprises at least one of presenting the indication on an electronic display, audibly playing the indication through a speaker, storing the indication in a memory of a computing system for subsequent retrieval, or transmitting the indication in an electronic message to one or more users.

21. The computer-implemented method of claim 1, wherein enriching the target nucleic acids in the filtered subset comprises generating the filtered subset so that a fraction of the target nucleic acids that occur in the filtered subset is greater than a fraction of the target nucleic acids that occur in the initial set of nucleic acids.
21. The computer-implemented method of claim 1, wherein enriching the target nucleic acids in the filtered subset comprises generating the filtered subset so that a fraction of the target nucleic acids that occur in the filtered subset is greater than a fraction of the target nucleic acids that occur in the initial set of nucleic acids.

22. The computer-implemented method of claim 1, wherein the filtered subset consists exclusively of the target nucleic acids.
22. The computer-implemented method of claim 1, wherein the filtered subset consists exclusively of the target nucleic acids.

23. The computer-implemented method of claim 1, wherein the filtered subset comprises the target nucleic acids and non-targeted nucleic acids.
23. The computer-implemented method of claim 1, wherein the filtered subset comprises the target nucleic acids and non-targeted nucleic acids.
24. A computing system, comprising:

one or more processors; and 

one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

obtaining initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample, wherein the filtering includes (i) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids and (ii) enriching the target nucleic acids in the filtered subset; 


determining a methylation profile for the filtered subset of nucleic acids from the biological sample;

processing the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition; and 

outputting an indication of the likelihood that the person has the specified medical condition.
1. A computer-implemented method, comprising: 









obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample, wherein the filtering includes (1) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids and (ii) enriching the target nucleic acids in the filtered subset;

determining, by the computing system, a methylation profile for the filtered subset of nucleic acids from the biological sample; 

processing, by the computing system, the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition; 

and outputting, by the computing system, an indication of the likelihood that the person has the specified medical condition.

25. One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising: 

obtaining initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person;

filtering the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample, wherein the filtering includes (i) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids and (ii) enriching the target nucleic acids in the filtered subset; 


determining a methylation profile for the filtered subset of nucleic acids from the biological sample; 

processing the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition; and 


outputting an indication of the likelihood that the person has the specified medical condition.
1. A computer-implemented method, comprising: 




obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample, wherein the filtering includes (1) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids and (ii) enriching the target nucleic acids in the filtered subset; 

determining, by the computing system, a methylation profile for the filtered subset of nucleic acids from the biological sample; 

processing, by the computing system, the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition; and 

outputting, by the computing system, an indication of the likelihood that the person has the specified medical condition.

26. A computer-implemented method, comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to identify a first subset of sequences from the initial sequence data that correspond to a first pre-defined set of genomic regions; filtering, by the computing system, the initial sequence data to identify a second subset of sequences from the initial sequence data that correspond to a second pre-defined set of genomic regions; 

processing, by the computing system, data that includes an observed methylation profile of the first subset of sequences to generate a predicted methylation profile of the second subset of sequences; 

comparing, by the computing system, an observed methylation profile of the second subset of sequences to the predicted methylation profile of the second subset of sequences to determine whether the person has a specified medical condition, wherein the person is deemed to have the specified medical condition if a difference between the observed methylation profile of the second subset of sequences and the predicted methylation profile of the second subset of sequences meets a minimum difference criterion; and 

outputting, by the computing system, an indication of whether the person was determined to have the specified medical condition.
26. A computer-implemented method, comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to identify a first subset of sequences from the initial sequence data that correspond to a first pre-defined set of genomic regions; filtering, by the computing system, the initial sequence data to identify a second subset of sequences from the initial sequence data that correspond to a second pre-defined set of genomic regions; 

processing, by the computing system, data that includes an observed methylation profile of the first subset of sequences to generate a predicted methylation profile of the second subset of sequences; 

comparing, by the computing system, an observed methylation profile of the second subset of sequences to the predicted methylation profile of the second subset of sequences to determine whether the person has a specified medical condition, wherein the person is deemed to have the specified medical condition if a difference between the observed methylation profile of the second subset of sequences and the predicted methylation profile of the second subset of sequences meets a minimum difference criterion; and 

outputting, by the computing system, an indication of whether the person was determined to have the specified medical condition.

27. The computer-implemented method of claim 26, wherein: 

the first pre-defined set of genomic regions are regions that exhibit a minimum level of stability with respect to at least one of a methylation characteristic or a copy number characteristic in a population of individuals; 

and the second pre-defined set of genomic regions are regions that exhibit a minimum difference with respect to at least one of the methylation characteristic or the copy number characteristic between a first sub-population of individuals who have the specified medical condition and a second sub-population of individuals who do not have the specified medical condition.
27. The computer-implemented method of claim 26, wherein: 

the first pre-defined set of genomic regions are regions that exhibit a minimum level of stability with respect to at least one of a methylation characteristic or a copy number characteristic in a population of individuals; 

and the second pre-defined set of genomic regions are regions that exhibit a minimum difference with respect to at least one of the methylation characteristic or the copy number characteristic between a first sub-population of individuals who have the specified medical condition and a second sub-population of individuals who do not have the specified medical condition.

28. The computer-implemented method of claim 26, wherein the first pre-defined set of genomic regions is a first reference set of genomic regions, and the second pre-defined set of genomic regions is a first target set of genomic regions;

the method further comprising:

selecting the first reference set of genomic regions as the first pre-defined set of genomic regions from a database that includes a plurality of reference sets of genomic regions, wherein different ones of the plurality of reference sets of genomic regions correspond to different medical conditions; and 

selecting the first target set of genomic regions as the second pre-defined set of genomic regions from the database, wherein the database further includes a plurality of target sets of genomic regions, wherein different ones of the plurality of target sets of genomic regions correspond to different medical conditions.
28. The computer-implemented method of claim 26, wherein the first pre-defined set of genomic regions 1s a first reference set of genomic regions, and the second pre-defined set of genomic regions 1s a first target set of genomic regions; 

the method further comprising: 

selecting the first reference set of genomic regions as the first pre-defined set of genomic regions from a database that includes a plurality of reference sets of genomic regions, wherein different ones of the plurality of reference sets of genomic regions correspond to different medical conditions; and 

selecting the first target set of genomic regions as the second pre-defined set of genomic regions from the database, wherein the database further includes a plurality of target sets of genomic regions, wherein different ones of the plurality of target sets of genomic regions correspond to different medical conditions.

29. The computer-implemented method of claim 26, wherein the specified medical condition is preeclampsia, endometriosis, ovarian cancer, necrotizing enterocolitis, or a brain condition.
29. The computer-implemented method of claim 26, wherein the specified medical condition is preeclampsia, endometriosis, ovarian cancer, necrotizing enterocolitis, or a brain condition.
30. A computer-implemented method, comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to identify a target subset of sequences from the initial sequence data that correspond to a pre-defined set of genomic regions; 

comparing, by the computing system, an observed methylation profile of the target subset of sequences to a pre-defined methylation profile to determine whether the person has a specified medical condition, wherein the person is deemed to have the specified medical condition if a difference between the observed methylation profile of the target subset of sequences and the pre-defined methylation profile meets a minimum difference criterion; and 

outputting, by the computing system, an indication of whether the person was determined to have the specified medical condition.
32.  A computer-implemented method, comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person, the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person; 

filtering, by the computing system, the initial sequence data to identify a target subset of sequences from the initial sequence data that correspond to a pre-defined set of genomic regions;

comparing, by the computing system, an observed methylation profile of the target subset of sequences to a pre-defined methylation profile to determine whether the person has a specified medical condition, wherein the person is deemed to have the specified medical condition if a difference between the observed methylation profile of the target subset of sequences and the pre-defined methylation profile meets a minimum difference criterion; and 

outputting, by the computing system, an indication of whether the person was determined to have the specified medical condition.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. 
Claim 24 recites a “one or more computer-readable media” which appears to cover both transitory and non-transitory embodiments. While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.

The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101. See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

According to the current guidance, a proper medium that qualifies as a patent eligible process under 35 USC 101 must be non- transitory storage medium that is also a recording medium and should not include propagation media. The applicant’s specification is silent about the definition of the medium.  Because the instant claims include medium that could involve propagation media, the claims are being held as non-statutory under 35 USC 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0189684 (“Ehrich”).
Regarding claims 1, 24 and 25, Ehrich teaches:
A computer-implemented method (Ehrich: Methods described... are computer-implemented methods, and one or more portions of a method sometimes are performed by one or more processor, Para. [0199]), comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person (sample nucleic acid... may be sequenced, Para. [0143]; sequencing technologies generate nucleotide sequence reads, Para. [0144]; nucleic acid samples from two or more biological samples, where each biological sample is from one individual... are pooled and the pool is sequenced, Para. [0149]; a system, apparatus and/or computer program product comprises... a sequencing module configured to obtain nucleic acid sequence reads, Para. (0230)), the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person (Ehrich: nucleic acid may be isolated from any type of suitable biological... sample.... that is isolated or obtained from a subject.... including... tissue sample... e.g., from the liver, lung, spleen, pancreas, colon, skin, bladder, eye, brain, esophagus, head, neck, ovary, testes, prostate, the like or combination thereof, Para. (0025); nucleic acid may be isolated at a different time point as compared to another nucleic acid, where each of the samples is from... a different source.... nucleic acid from... 20 or more samples, para. (0028)); 

filtering, by the computing system, the initial sequence data to generate filtered sequence data that describes sequences of a filtered subset of nucleic acids from the biological sample (Ehrich: a filtering module configured to filter genomic sections or counts mapped to a genomic section, Para. [0230]; a selective nucleic acid capture process is used to separate target and/or reference fragments away from the nucleic acid sample.... nucleic acid capture systems include... Nimblegen sequence capture system, Para. (0190]), wherein the filtering includes (i) selecting target nucleic acids from the initial set of nucleic acids based on at least one of a methylation characteristic or a copy number characteristic of the target nucleic acids (Ehrich: a quantification module configured to quantify one or more markers in nucleic acid... a methylation state detection module configured to determine a particular methylation state of at least one of the one or more markers, Para. [0230]) and (ii) enriching the target nucleic acids in the filtered subset (Ehrich: nucleic acid is enriched for fragments comprising certain nucleic acid sequences... e.g., marker sequences.... a method described herein may include an additional step of enriching for a subpopulation of nucleic acid in a sample, Para. [0175]); 

determining, by the computing system, a methylation profile for the filtered subset of nucleic acids from the biological sample (Ehrich: “methylation state”, “methylation profile”, or “methylation status,” as used herein to describe the state of methylation of a locus, Para. [0048]; a categorization module configured to determine whether a methylation state is maintained or different in different cell types, Para. [0230]); 

processing, by the computing system, the methylation profile for the filtered subset of nucleic acids to determine a likelihood that the person has a specified medical condition (Ehrich: for each new raw data sample, the trained algorithms may produce a representative processed data set, Para. [0214]; a determination module configured to determine the presence or absence of a determination... e.g., determining the likelihood a test subject has a medical disorder, Para. [0230]; regions are identified that exhibit the same DNA methylation... pattern between a non-diseased and diseased sample from the same cell type, which together show a different DNA methylation or other discriminatory cell type, likely to be hematopoietic in origin, Para. [0240]); and 

outputting, by the computing system, an indication of the likelihood that the person has the specified medical condition (Ehrich: the technology are useful for... determining the likelihood a test subject has a medical disorder or is pre-disposed to having a medical disorder, Para. [0011]; [a] system may... comprise one or more outputs, including... a display screen... useful for providing visual, auditory and/or hardcopy output of information... e.g., outcome and/or report, Para. [0204]).

Regarding claim 2,  Ehrich teaches:
The computer-implemented method of claim 1, further comprising identifying a pre-defined set of genomic regions (Ehrich: instructions executable by the one or more processors are configured to select loci for which the methylation state is the same-or substantially the same for a cell type in subjects having a medical condition and for the cell type in subjects not having the medical condition, whereby a collection of nucleic acid markers is prepared, Para [0223])); 

wherein selecting target nucleic acids from the initial set of nucleic acids comprises comparing nucleic acid sequences from the initial set of nucleic acids to sequences from the pre-defined set of genomic regions (Ehrich: nucleic acids present in plasma or serum is evaluated using... techniques for differentiating ONA methylation... [t]he absolute or relative quantity of the target nucleic acid is computed and compared to the standard range for a particular cell type, Para. (0241]); and 

wherein enriching the target nucleic acids in the filtered subset comprises discarding nucleic acid sequences from the initial sequence data that are not among the sequences from the pre-defined set of genomic regions, while retaining nucleic acid sequences from the initial sequence data that are among the sequences from the pre-defined set of genomic regions (Ehrich: a selective nucleic acid capture process is used to separate target... fragments away from the nucleic acid sample.... methods typically involve hybridization of a capture oligonucleotide to a portion or all of the nucleotide sequence of a target... fragment and... include use of a solid phase.... they preferentially hybridize to nucleic acid fragments from selected genomic regions or loci, Para, [0190]; unbound fragments-can be differentially removed or degraded or digested, Para. [0189]; nucleic acid not containing a marker is selectively removed... partially, substantially, almost completely or completely removed... from sample nucleic acid, Para. [0175)]).

Regarding claim 3, Ehrich teaches:
The computer-implemented method of claim 2, wherein at least a first subset of the pre-defined set of genomic regions are defined based on the regions in the first subset exhibiting a minimum level of stability with respect to at least one of the methylation characteristic or the copy number characteristic in a population of individuals (Ehrich: each of the one or more markers is a particular methylation state of a region of the nucleic acid, and the methylation state of each of the one or more markers is the same or substantially the same for a cell type in subjects having a medical condition and for the cell type in subjects not having the medical condition, Para. [0003]; embodiments in. which multiple markers are quantified, the amount of one marker, the amounts of a subset of the markers, or the amounts of all of the markers assigned can be utilized for rendering a determination, Para. [0087]; a marker sometimes is a
particular methylation state for a subset of nucleotides in a nucleic acid, Para. [(0002]).

Regarding claim 4, Ehrich teaches:
The computer-implemented method of claim 3, wherein at least a second subset of the pre-defined set of genomic regions are defined based on the regions in the second subset exhibiting at least a minimum difference with respect to the methylation characteristic or the copy number characteristic between individuals who have the specified medical condition and individuals who do not have the specified medical condition (Ehrich: the amounts of a subset of the markers... can be utilized for rendering a determination, Para. [0087]; nucleic acids present in plasma or serum is evaluated using... techniques for differentiating DNA methylation... {t]he absolute or relative quantity of the target nucleic acid is computed and compared to the standard range for a particular cell type... [deviation of the absolute or relative quantification, which can be an increased amount relative to the established range, is classified as having an overabundance of the particular cell type, Para. [0241]; the absolute or relative quantity of nucleic acid contributed from... cell type.2... in a healthy individual... [a]lso shown are the absolute or relative increase that would be observed in the case of a condition resulting in an absolute or relative increase in nucleic acids from cell type 2... Diseased-Gain, Fig. 2).

Regarding claim 5, Ehrich teaches:
The computer-implemented method of claim 1, wherein the biological sample comprises plasma, and the initial set of nucleic acids comprises cell-free DNA in the plasma (Ehrich: {nucleic-acid can be circulating cell-free nucleic acid.... present in and obtained from blood.... examples of acellular sources for extracellular nucleic acid are blood, blood plasma, Para. [0015]).

Regarding claim 7, Ehrich teaches:
The computer-implemented method of claim 1, wherein the biological sample comprises a stool sample or cerebrospinal fluid (Ehrich: [a] sample or test sample can be... cerebrospinal fluid, Para. [0025)).

Regarding claim 8, Ehrich teaches:
The computer-implemented method of claim 1, further comprising: 

determining, by the computing system, a copy number profile for the filtered subset of nucleic acids from the biological sample (Ehrich: a... computer program product comprises... a quantification module configured to quantify one or more markers in nucleic acid, Para. {0230]; the amount of each of the one or more markers is a copy number, Para. [0243]); and 

processing, by the computing system, the copy number profile along with the methylation profile for the filtered subset of nucleic acids to determine the likelihood that the person has the specified medical condition (Ehrich: One or more Markers... are quantified by determining the amount of markers having the same or substantially the same methylation state for
a Cell type in subjects having a medical condition and far the cell type in subjects not having the medical condition, Para. [0088): [a] process for rendering a determination... includes comparing a quantification of one or more markers to a predetermined Value... e.g., cutoff value.... amounts for the collection of markers quantified can be. processed and a composite or relative amount can be rendered and compared. to a composite or relative amount in a chart-or table....[a] determination... is rendered based on whether the amount(s) of the marker(s), or processed version thereof, is greater than, greater than or equal to, less than, or less than or equal to, the predetermined amount(s)... {t]hus... determining the likelihood a test subject has a medical disorder, Para. [0091]).

Regarding claim 9, Ehrich teaches:
The computer-implemented method of claim 1, wherein the initial set of nucleic acids were treated to facilitate detection of methylated sites before sequencing (Ehrich: [a] process for detecting a methylation state of a locus for a marker... includes treatment of a nucleic acid with a suitable agent or agents that differentially modify the nucleic acid according to whether nucleotides are methylated nucleotides or non-methylated nucleotides, Para. [0058]).

Regarding claim 10, Ehrich teaches:
The computer-implemented method of claim 1, wherein the specified medical condition is ovarian cancer, endometriosis, necrotizing enterocolitis, fetal aneuploidy, preeclampsia, or a brain condition (Ehrich: an outcome module configured to determine an outcome… e.g., outcome determinative of the presence or absence of a fetal aneuploidy, Para. [0230]).

Regarding claim 11, Ehrich teaches:
The computer-implemented method of claim 1, wherein the methylation profile for the filtered subset of nucleic acids indicates, for each of a plurality of genomic loci, a methylation level of the locus (determining the methylation state of multiple foci in nucleic acid from multiple cell types, Para. [0066]).

Regarding claim 12, Ehrich teaches:
The computer-implemented method of claim 1, wherein the genomic loci is a CpG site, CpG island, differentially methylated region (DMR), promoter region, enhancer region, or CpG island shore (a methylation site is a CpG site in a locus, Para. (0049)).

Regarding claim 13, Ehrich teaches:
The computer-implemented method of claim 1, wherein determining the likelihood that the person has the specified medical condition comprises determining a probability that the person has the specified medical condition ([a] determination... is expressed as a... probability... e.g., of the presence or absence of a medical disorder... consideration of probability can facilitate determining whether a subject is at risk of having, or has, a medical disorder, for example, Para. [0059]).

Regarding claim 14, Ehrich teaches:
The computer-implemented method of claim 1, wherein determining the likelihood that the person has the specified medical condition comprises generating a binary indication that the person either likely has the specified medical condition or likely does not have the specified medical condition (Ehrich: ([a] determination sometimes is expressed as a risk or probability e:g., of the presence or absence of a medical disorder, Para. [0095]; [a] determination can-be expressed in any suitable form, and sometimes is expressed as a... likelihood, Para. [0097]).

Regarding claim 15, Ehrich teaches:
The computer-implemented method of claim 1, wherein processing the methylation profile comprises providing data representing the methylation profile as input to a machine-learning model, and obtaining the likelihood, or a value from which the likelihood is derived, as an output of the machine-learning model (Ehrich: an algorithm can be a... machine learning algorithm...An algorithm can be used for calculation and/or data processing, and... can be used in a deterministic or probabilistic/predictive approach, Para. [0213]; [d]ata... includes... the: methylation state of one. or more. nucleic acid loci, Para. (0229]).

Regarding claim 16, Ehrich teaches:
The computer-implemented method of claim 15, wherein the machine-learning model comprises at least one of a classifier, an artificial neural network, a support vector machine, a decision tree, or a regression model (Ehrich: an algorithm can be configured or modified to: include margin of errors, statistical analysis, statistical significance, and/or comparison to other information or data sets... e.g., applicable when using a neural net, Para. (0213)).

Regarding claim 17, Ehrich teaches:
The computer-implemented method of claim 15, wherein the machine-learning model defines reference or predicted methylation profiles against which the methylation profile for the filtered subset are compared to determine the likelihood that the person has the specified medical condition (Ehrich: (An algorithm may be used for processing data and/or providing an outcome or report. according to a finite sequence of instructions, Para. (0213); [a] process for rendering a determination... includes comparing a quantification of one or more. markers to a predetermined value....e.g., cutoff value... such as a predetermined value present in a table or
chart..... [a] determination often is rendered based on whether the amount(s) of the marker(s)... is greater than, greater than or equal to, less than, or less than or equal to, the predetermined amount(s)... [t]hus... determining the likelihood a test subject has a. medical disorder
or is. pre-disposed to-having a medical disorder, Para. [0091]; a determination module configured to determine the presence or absence of a determination... e.g., determining the likelihood a test subject has a medical disorder or is predisposed.to having the medical disorder,
Para. [0230))).

Regarding claim 18, Ehrich teaches:
The computer-implemented method of claim 1, wherein the determined likelihood that the person has the specified medical condition is used by a medical provider to assess whether to perform additional diagnostic testing on the person (Ehrich: ([a] determination sometimes is utilized as part of a diagnosis.... a health care provider may analyze a determination and provide a diagnosis based on, or based in part on, the determination, Para. [0093])).

Regarding claim 19, Ehrich teaches:
The computer-implemented method of claim 1, wherein the determined likelihood that the person has the specified medical condition is used by a medical provider to at least one of diagnose the person or treat the person for the specified medical condition (Ehrich: ([a] determination sometimes is. utilized as part of a diagnosis... a health care provider may analyze a determination and provide a diagnosis. based on, or based in part on, the determination, Para. [0093))).

Regarding claim 20, Ehrich teaches:
The computer-implemented method of claim 1, wherein outputting the indication of the likelihood that the person has the specified medical condition comprises at least one of presenting the indication on an electronic display, audibly playing the indication through a speaker, storing the indication in a memory of a computing system for subsequent retrieval, or transmitting the indication in an electronic message to one or more users (Ehrich: ([a] system may... comprise one or more outputs, including... a display screen... speaker, FAX machine, printer... of other output useful for providing visual, auditory... output of information... e.g., outcome and/or report, Para. [0204])).

Regarding claim 21, Ehrich teaches:
The computer-implemented method of claim 1, wherein enriching the target nucleic acids in the filtered subset comprises generating the filtered subset so that a fraction of the target nucleic acids that occur in the filtered subset is greater than a fraction of the target nucleic acids that occur in the initial set of nucleic acids (Ehrich: enrichment methods can include
amplification-based approaches, Para. [0180]; “amplified”... can refer to subjecting a-population of nucleic acids to a process that...exponentially generates amplicon nucleic acids having the same or substantially the same nucleotide sequence as nucleic acids, or
portions thereof, that were present in the sample prior to amplification, Para. [0030]).

Regarding claim 22, Ehrich teaches:
The computer-implemented method of claim 1, wherein the filtered subset consists exclusively of the target nucleic acids (Ehrich nucleic acid not containing a marker is selectively removed... completely removed... from sample. nucleic acid, Para. [0175)]).

Regarding claim 23, Ehrich teaches:
The computer-implemented method of claim 1, wherein the filtered subset comprises the target nucleic acids and non-targeted nucleic acids (nucleic acid not containing a marker is... partially... removed... from sample nucleic acid, Para. [0175]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189684 (“Ehrich”) in view of US 2005/0153440 (“Feinberg”).
Regarding claim 6, Ehrich does not teach but Feinberg does teach:
The computer-implemented method of claim 1, further comprising: 

identifying a set of restricted reference component methylomes in the initial set or filtered subset of nucleic acids  (Feinberg: identified methylated CpG islands present in. normal tissues... termed MCI... first systematic identification in normal tissues... a first step toward defining a “methylome’, i.e. the distribution of methylation patterns layered on the-distribution of genes in the genome, Para. [0045]; MC! sequences appear to fall within distinct biological
subgroups... four categories, based on: their copy number and methylation pattern, Para. [0046]; MCI-R.... MCI-S...MCI-D, Para. [0048] MCI-T, Para. [G050]); 

identifying a set of reference component methylomes (Feinberg: particular CpG islands which have been found using the method of the present invention are disclosed in Table 2. [t]hese particular CpG islands can. be used to assess risk of developing cancer, Para. [0061]); 

determining a proportion of the reference component methylomes at a reference set of CpG sites in the initial set or filtered subset of nucleic acids (Feinberg: [m]ethylation status of a CpG island selected from the group identified in Table 2 is determined in a sample of a tissue of a patient suspected of being neoplastic, Para. [0021]); 

generating predictions of methylation levels at a target set of CpG sites in the initial set or filtered subset of nucleic acids (Feinberg: sequences recovered in this manner were predicted to be methylated, Para. [0087]); 

comparing the predictions of methylation levels at the target set of CpG sites to observed methylation levels; and determining whether the person likely has or does not have the specified medical condition based on the comparison (Feinberg: confirmed this assumption: by direct examination of genomic DNA.... the original source of material was a Wilms tumor DNA sample.... analysis revealed that all of the sequences. represented methylated CpG islands, and they could be divided into 3 major groups, Para. [0087]; second largest group, approximately 36% of the unique clones, were methylated in normal somatic tissues, and unmethylated in complete hydatidiform mole, Para. [0088); [t]he final group, approximately 10% of the unique clones, were unmethylated in normal tissue but methylated in tumors...this category is termed MCI-T, Para. [0089)).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ehrich (directed to determining the likelihood a test subject has a medical disorder or is pre-disposed to having a medical disorder) with Feinberg (directed to assays for methylated CpG islands) and arrived at cancer diagnostic information. One of ordinary skill in the art would have been motivated to make such a combination for the purpose of providing diagnostic information relevant to cancer (Feinberg, Para. [0021]).


Claims 26-17, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189684 (“Ehrich”) in view of “Predicting Genome-Wide DNA Methylation using Methylation Marks, Genomic Position and DNA Regulatory Frameworks” (“Zhang”).
Regarding claims 26 and 30, Ehrich teaches:
A computer-implemented method (Ehrich: Methods described... are computer-implemented methods, and one or more portions of a. method sometimes are performed by one or more processor, Para. [0199]), comprising: 

obtaining, by a computing system, initial sequence data that describes sequences of an initial set of nucleic acids from a biological sample of a person (Ehrich: sample nucleic acid... may be sequenced, Para. [0143]; sequencing technologies generate. nucleotide sequence reads, Para. [0144]; nucleic acid samples from two or more biological samples, where each biological sample is from one individual... are pooled and the pool is sequenced, Para. [0149]: a system, apparatus and/or computer program product comprises... a sequencing module configured to obtain nucleic acid sequence reads, Para. [0230]), the initial set of nucleic acids including nucleic acids originating from a plurality of different tissues of the person (Ehrich: nucleic acid may be isolated from any type of suitable biological... sample.... that is isolated or obtained from a subject... including... tissue sample... e.g., from the liver, lung, spleen, pancreas, colon, skin, bladder, eye, brain, esophagus, head, neck, ovary, testes, prostate, the like or combination thereof, Para. [0025]; nucleic acid may be isolated at a different-time point as compared to another nucleic acid, where each of the samples.is from...-a different source. ... nucleic acid from... 20 or more samples, Para. [0028)); 

filtering, by the computing system, the initial sequence data to identify a first subset of sequences from the initial sequence data that correspond to a first pre-defined set of genomic regions (Ehrich: a selective nucleic acid capture process is used to separate target and/or reference fragments away from the nucleic acid sample... nucleic acid capture systems include... Nimblegen sequence capture system, Para. [0190]; a filtering module configured to filter genomic sections or counts mapped to a genomic section, Para. [0236]; instructions executable by the one or more processors are configured to select loci for which the methylation state is the same or substantially the same fora cell type in-subjects having a medical condition and for the cell type in subjects not having the medical condition, whereby a collection of nucleic acid markers is prepared, Para [0223]);

filtering, by the computing system, the initial sequence data to identify a second subset of sequences from the initial sequence data that correspond to a second pre-defined set of genomic regions (Ehrich: a marker detection and/or quantification process includes a nucleic acid separation process.... nucleic acid is enriched for fragments from a select genomic region... e.g., region containing one-or more markers.... nucleic acid is enriched for sequences or fragments. comprising one or more select nucleotide sequences, Para. [0188]); and 

outputting, by the computing system, an indication of whether the person was determined to have the specified medical condition (Ehrich: the technology are useful for... determining the likelihood a test subject has a medical disorder or is. pre-dis posed to having a medical disorder, Para. [0011]; [a] system may... comprise one or more outputs, including... a display screen... useful for providing visual, auditory and/or hardcopy output of information... e.g., outcome and/or report, Para. [0204]).

Ehrich does not teach but Zhang does teach:
processing, by the computing system, data that includes an observed methylation profile of the first subset of sequences to generate a predicted methylation profile of the second subset of sequences (Zhang: methylation status of upstream and downstream neighboring CpG sites and a co-localized DNAse I hypersensitive (DHS} site are the most-highly correlated features, Pg. 6, right hand column, first partial paragraph; features that we used for DNA methylation status prediction fail into four different classes... For each-CpG site... neighbors... upstream... downstream, Pg. 7, left hand column, last full paragraph; See also Figure 5; characterizing methylation patterns in CGI regions... Using features that include neighboring CpG site methylation status, genomic location, local genomic features, and co-localized regulatory elements.... developed a random forest (RF) classifier... able to identify DNA regulatory elements that were especially predictive of DNA methylation levels at single CpG sites, Pg. 2, right hand column, last partial paragraph; used our RF classifier to predict methylation levels at single-CpG-site resolution, Pg. 10, right hand column, last partial paragraph); 

comparing, by the computing system, an observed methylation profile of the second subset of sequences to the predicted methylation profile of the second subset of sequences to determine whether the person has a specified medical condition (Zhang: RF classifier achieved an accuracy of 92.2%, Pg.9, right hand column, first partial paragraph from top; able.to identify DNA regulatory elements that were especially predictive of DNA methylation levels at single CpG sites... mechanisms by which DNA methylation is regulated or leads to biological changes or disease phenotypes, Pg. 2, right hand column, first partial paragraph), wherein the person is deemed to have the specified medical condition if a difference between the observed methylation profile of the second subset of sequences and the predicted methylation profile of the second subset of sequences meets a minimum difference criterion (Zhang: characterizations described here lead... to... identifying... methylation in CGI shore regions and associations with cancer, Pg. 13, right hand column, first partial paragraph, See also Figure 7);


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ehrich (directed to determining the likelihood a test subject has a medical disorder or is pre-disposed to having a medical disorder) with Zhang (directed to computational prediction of CpG site-specific methylation levels) and arrived at a predicted methylation profile. One of ordinary skill in the art would have been motivated to make such a combination for the purpose of identifying methylation in ‘CGI' shore regions and their associations with cancer (Zhang, Pg. 13, right hand column, first partial paragraph).

Regarding claim 27, Ehrich teaches:
The computer-implemented method of claim 26, wherein: 


the second pre-defined set of genomic regions are regions that exhibit a minimum difference with respect to at least one of the methylation characteristic or the copy number characteristic between a first sub-population of individuals who have the specified medical condition and a second sub-population of individuals who do not have the specified medical condition (Ehrich: a method... includes a primary target identification... [f]or identification of targets... the following technique is utilized... methylation sensitive restriction enzyme differentiation between unmethylated and methylated oligonucleotide fragments. ....regions are identified that exhibit the same DNA methylation... pattern between a non-diseased and diseased sample from the same ceil type.... output of such a process is identification of regions only methylated in a ‘single cell type and invariant. between the normal and diseased condition of that cell type, Para. [0240)).

Ehrich fails to explicitly disclose but Zhang does teach:
the first pre-defined set of genomic regions are regions that exhibit a minimum level of stability with respect to at least one of a methylation characteristic or a copy number characteristic in a population of individuals (Zhang: 122 features used in methylation status prediction, Pg. 10, right hand column, last partial paragraph; features that we used for DNA methylation status prediction fall into four different classes.... [flor each CpG. site, we include the following feature sets... binary methylation status + and levels 6 of one upstream and one downstream neighboring CpG site, Pg. 7, left hand column, first full paragraph); and 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ehrich (directed to determining the likelihood a test subject has a medical disorder or is pre-disposed to having a medical disorder) with Zhang (directed to computational prediction of CpG site-specific methylation levels) and arrived at a predicted methylation profile. One of ordinary skill in the art would have been motivated to make such a combination for the purpose of identifying methylation in ‘CGI' shore regions and their associations with cancer (Zhang, Pg. 13, right hand column, first partial paragraph).

Regarding claim 29, Ehrich and Zhang teach:
The computer-implemented method of claim 26, wherein the specified medical condition is preeclampsia, endometriosis, ovarian cancer, necrotizing enterocolitis, or a brain condition (Ehrich: medical disorders and medical conditions: include... pre-eclampsia, Para. [(0071}).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189684 (“Ehrich”) in view of “Predicting Genome-Wide DNA Methylation using Methylation Marks, Genomic Position and DNA Regulatory Frameworks” (“Zhang”), further in view of US 2017/0175205 (“Toung”).
Regarding claim 28, Ehrich and Zhang teach:
The computer-implemented method of claim 26, 

wherein the first pre-defined set of genomic regions is a first reference set of genomic regions, and the second pre-defined set of genomic regions is a first target set of genomic regions (Ehrich: separation generally is based on nucleotide sequences present in fragments. of interest... reference sequences.... [separated target fragments and... separated reference fragments typically are isolated away from remaining fragments in the nucleic acid sample.... separated target fragments and the separated reference fragments also are isolated away from each other, Para. [0189]); 


Ehrich and Zhang do not explicitly disclose but Toung does teach:
selecting the first reference set of genomic regions as the first pre-defined set of genomic regions from a database that includes a plurality of reference sets of genomic regions, wherein different ones of the plurality of reference sets of genomic regions correspond to different medical conditions; and selecting the first target set of genomic regions as the second pre-defined set of genomic regions from the database, wherein the database further includes a plurality of target sets of genomic regions, wherein different ones of the plurality of target sets of genomic regions correspond to different medical conditions (Toung: [genomic DNA sequence data useful herein is readily available from known databases that characterize genomic and epigenomic changes—such as changes in methylation state—in different types of cancers, Para. [0125}: [once a panel of suitable cancer type has been defined, a list of so-called "hypermethylated" sites specific for each cancer type is assembled, Para. [0126)).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ehrich and Zhang (directed to determining the likelihood a test subject has a medical disorder or is pre-disposed to having a medical disorder) with Toung (directed to distinguishing methylation levels in complex biological samples) and arrived at determining cancer cells. One of ordinary skill in the art would have been motivated to make such a combination for the purpose of distinguishing cancer cells from normal cells-and to-classify different cancer types according to their tissues of origin (Illumina: Abstract, conditions: include... pre-eclampsia, Para. [(0071]).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“CpGIMethPred: computational model for predicting methylation status of CpG islands in human genome”
“Role of DNA methylation in human age prediction”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148